Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K408) Offering Period: April 24, 2014 – May 26, 2014 4 Year Buffered Accelerated Return Equity Securities (BARES) Linked to the EURO STOXX 50® Index Product Summary • 4 year Buffered Accelerated Return Equity Securities (BARES) linked to the performance of the EURO STOXX ® Index. • If the Final Level is greater than the Initial Level, then you will be entitled to participate on a leveraged basis in the appreciation of the Underlying. • If the Final Level is less than the Initial Level by not more than the Buffer Amount, then you will be entitled to receive the principal amount at maturity. • If the Final Level is less than the Initial Level by more than the Buffer Amount, then you will be exposed to any depreciation in the Underlying beyond the Buffer Amount. • Any payment on the securities is subject to our ability to pay our obligations as they become due. • Credit Suisse currently estimates that the value of the securities on the Trade Date will be less than the price you pay for the securities, reflecting the deduction of underwriting discounts and commissions and other costs of creating and marketing the securities. Terms Issuer: Credit Suisse AG (“Credit Suisse”), acting through one of its Branches Trade Date: Expected to be May 27, 2014 Settlement Date: Expected to be May 30, 2014 Underlying: The EURO STOXX 50® Index Upside Participation Rate*: Expected to be between 125 and 130% Redemption Amount: Principal Amount x (1 + Underlying Return). Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then: the Upside Participation Rate x [(Final Level – Initial Level) / Initial Level]; (b) the Final Level is less than the Initial Level by not more than the Buffer Amount, then: zero; or (c) if the Final Level is less than the Initial Level by more than the Buffer Amount, then: [(Final Level – Initial Level) / Initial Level] + Buffer Amount. Buffer Amount: 15% Initial Level: The closing levelon the Trade Date. Final Level: The closing level on the Valuation Date. Valuation Date: May 28, 2018 Maturity Date: May 31, 2018 CUSIP: 22547QMT0 * To be determined on the Trade Date. Benefits • Offers the potential for leveraged participation in the appreciation of the Underlying. • Reduced downside risk due to a Buffer Amount of 15%. Hypothetical Returns at Maturity Percentage Change from Initial Level to Final Level Underlying Return (1) Redemption Amount per $1,000 Principal Amount (1)(2) 50% 63.75% $1,637.50 40% 51.00% $1,510.00 30% 38.25% $1,382.50 20% 25.50% $1,255.00 10% 12.75% $1,127.50 0% 0.00% $1,000.00 -10% 0.00% $1,000.00 -20% -5.00% $950.00 -30% -15.0% $850.00 -40% -25.00% $750.00 -50% -35.00% $650.00 Assumes an Upside Participation Rate of 127.5%* (the midpoint of the expected range). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to you. The numbers appearing in the table have been rounded for ease of analysis. Certain Product Risks • Your investment may result in a loss of up to 85% of the principal amount. The Redemption Amount will be less than the principal amount if the Final Level is less than the Initial Level by more than the Buffer Amount.
